Citation Nr: 0319109	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  00-16 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
tinnitus.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), bipolar disorder and dementia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 decision and a July 2001 decision 
by the RO in Pittsburgh, Pennsylvania, which increased the 
veteran's tinnitus to a 10 percent disability rating
and denied the veterans' application to reopen the claim of 
entitlement to service connection for a psychiatric disorder.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2. Since June 10, 1999, the veteran has received the maximum 
10 percent schedular rating for tinnitus.  The condition does 
not present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular rating standards.

3.  In an April 1996 decision, the Board found that new and 
material evidence had not been submitted to reopen the 
veteran's claim regarding entitlement to service connection 
for PTSD; the decision was not appealed to the Court; and the 
decision became final.  Evidence received since the April 
1996 Board decision is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 





CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected tinnitus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 3.321 (2002); 38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998), 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002), 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003). 

2.  New and material evidence has not been submitted to 
reopen a claim of service connection for PTSD, and the April 
1996 Board decision is final.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156(a) (2002).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the October 
1999 rating decision, the July 2001 rating decision, in the 
December 1999 statement of the case, the July 2002 
supplemental statement of the case, the February 2003 
supplemental statement of the case and VA letters to the 
veteran dated in April 2001, May 2002 and July 2002 have 
provided the veteran with sufficient information regarding 
the applicable regulations.  The veteran and his 
representative have submitted written arguments.  The rating 
decisions, statement of the case and supplemental statements 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.


Factual Background

The veteran served on active duty from July 1969 to April 
1971.

In a Board decision dated April 1996, the Board found that 
new and material evidence had not been presented to reopen 
the claim of service connection for PTSD.  The veteran was 
notified of this decision in April 1996 and did not file an 
appeal.  Evidence considered at the time of the April 1996 
Board decision included service medical records, the 
veteran's DD Form 214, various VA and private medical 
examination reports, hospitalization reports and outpatient 
treatment records.  Many of these records included 
psychiatric diagnoses of PTSD, various substance abuse, and 
bipolar disorder.    

Evidence received subsequent to the April 1996 Board decision 
consists of numerous VA treatment records with diagnoses of 
PTSD, bipolar disorder and psychotic disorder and a VA 
examination dated in May 2001.  Evidence added since April 
1996 is no different than evidence which was considered prior 
to 1996 except additional psychiatric diagnoses have been 
added.      

In October 1999, the RO granted the veteran entitlement to 
service connection for tinnitus and assigned a noncompensable 
rating.  In July 2001, the RO increased the rating to 10 
percent, which has remained in effect until the instant 
appeal.  

At a VA examination in May 2001, the veteran complained of 
intermittent tinnitus and he reported current treatment for 
PTSD.  The diagnostic impression found no significant 
auditory impairment but noted intermittent complaints of 
tinnitus, bipolar disorder, and a history of PTSD.      

During a VA examination in November 2002, the veteran 
complained of tinnitus and the diagnosis was hearing 
impairment associated with tinnitus.     

Analysis

Increased Rating for Tinnitus

The veteran contends that his service-connected tinnitus is 
more disabling than currently evaluated.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

Prior to June 10, 1999, the rating schedule provided that 
tinnitus was rated 10 percent when persistent, as a symptom 
of head injury, concussion, or acoustic trauma. 38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998).  Effective June 10, 1999, 
the rating schedule provided that tinnitus is rated 10 
percent if it is recurrent.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002).  On June 13, 2003, the rating was again 
amended and provides that tinnitus is rated 10 percent if it 
is recurrent.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  
The rating schedule further provides that a separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Id., Note (1).  Assign only a 
single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head.  Id., 
Note (2).  Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.  Id., Note (3).  

The RO has assigned a 10 percent rating for tinnitus.  Hence, 
the veteran has already been assigned the maximum schedular 
10 percent rating for tinnitus.  He has not been notified of 
the recent amendment to Diagnostic Code 6260, however, since 
he is already receiving the highest allowable rating, this 
determination by the Board does not result in prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that the veteran's tinnitus is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that tinnitus 
has not necessitated frequent periods of hospitalization or 
resulted in marked interference with his employment.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for tinnitus.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence for PTSD

The Board notes that the veteran's claim for service 
connection for a psychiatric disorder was previously denied.  
Even if the RO determined that new and material evidence was 
presented to reopen the claim, such is not binding on the 
Board.  The Board, in the first instance, must rule on the 
matter of reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The veteran contends that he incurred a psychiatric disorder 
in service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

The veteran's claim for service connection for a psychiatric 
disorder was denied by the Board in an April 1996 decision.  
The veteran did not appeal this decision, and the decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When the Board denied the claim for service connection for a 
psychiatric disorder in April 1996, it considered service 
medical records, a DD Form 214, various VA and private 
medical examination reports, hospitalization reports and 
outpatient treatment records which noted psychiatric 
diagnoses. 

Evidence received subsequent to the April 1996 Board decision 
consists of numerous VA treatment records with diagnoses of 
PTSD, bipolar disorder and psychotic disorder.  The Board 
finds that the evidence submitted in support of the veteran's 
request to reopen the claim is not new and material.  Some of 
the items received since the April 1996 Board decision must 
be considered new evidence because they were not of record in 
April 1996; however, they are cumulative of the evidence 
considered in 1996.  Moreover, the records do not provide a 
nexus between the current disability and military service, 
and are therefore not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002); Hodge, supra.

Since the Board's April 1996 decision, the veteran has again 
provided statements asserting that he incurred a psychiatric 
disorder during service.  The veteran's additional statements 
are essentially cumulative or redundant of his basic 
assertions at the time of the 1996 decision, and such are not 
new evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999).  Moreover, as a layman, he is not competent to render 
an opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The Board concludes that new and material evidence has not 
been submitted since the April 1996 Board decision which 
denied service connection for a psychiatric disorder.  Thus 
the claim has not been reopened and the April 1996 decision 
remains final.


ORDER

Entitlement to an increased rating for service-connected 
tinnitus is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for PTSD is not 
reopened.




____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

